Citation Nr: 1705430	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

Resolving doubt in favor of the Veteran, tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) in-service event or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

The Veteran must first establish that he has a current disability.  At a VA general medical examination in December 2010, the Veteran reported a history of bilateral constant tinnitus for the past 15 years that he felt was related to jet aircraft noise.  The examination report reflects that the examiner attributed a diagnosis of tinnitus to the Veteran's reported symptoms.  Moreover, according to Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), a lay person is also competent to offer an opinion on a simple medical condition.  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran can attest to the ringing in his ears; therefore, he has established an existing tinnitus disability which satisfies the first element of service connection.  

Next, the Veteran must show an in-service event that resulted in the onset of the ringing in his ears.  The Veteran's military occupational specialty (MOS) while in service was a mechanic.  In his December 2010 notice of disagreement (NOD), he stated that hearing protection was not always available to him while in service.  He also indicated the onset of ringing in his ears occurred in service after a B52 tire (that he was within 20 feet of) blew out and released 700 pounds of air.  The Veteran competently and credibly reported that this event caused intense ringing in both ears which continued to date.  An in-service event has been demonstrated.

Last, the Veteran must show a nexus, a causal link between his current tinnitus disability and the in-service event.  At a December 2010 VA examination, a VA examiner opined that the Veteran's military noise exposure had not caused or resulted in tinnitus.  The examiner indicated that in part, his opinion was based upon the Veteran having reported that the ringing in his ears started 15 years ago.  The examiner also noted that the Veteran worked as a firefighter and a diesel mechanic post-service and these occupations included significant noise exposure.  The Board however, notes that in his subsequent NOD, the Veteran stated that he was nervous during the examination; the examiner recorded information incorrectly, and did not listen to him.  The Veteran also stated "I was a fire fighter for ten years by this time my ringing was already still ringing from the military.  But we wore hearing protection."  The Veteran further indicated that his other post-service occupations did not involve noise exposure.  As the VA examiner's opinion appears to be predicated, at least in part, on an inaccurate factual premise; its probative value is diminished.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  

For diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method to establishing the second and third elements through a demonstration of chronicity or continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a disease of the nervous system, tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, the theories of chronicity and continuity under 38 C.F.R. § 3.303(b) are applicable here.  

Where a chronic disease has been shown as such in service (or within the presumptive period), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  As to this, 38 C.F.R. § 3.303 (b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Tinnitus, as a chronic disease, was not shown as such in service.  That is, service treatment records do not reflect a reliable diagnosis of tinnitus during service.  The Veteran was not treated for, or diagnosed with, tinnitus in service (or within the presumptive period).  A July 1964 Hearing Conservation Data report shows he denied tinnitus following noise exposure.  He also denied ear trouble on his April 1965 separation examination.  There does not appear to be sufficient observation to establish chronicity at the time based on the contemporaneous service records.  

If evidence of a chronic condition is noted during service (or during the presumptive period), but the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim for the chronic disease.  Id.  As described in Walker, proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service (or a presumptive period during which existence in service is presumed).   

As mentioned above, the Veteran stated in his NOD that he noticed ringing in his ears in service and those symptoms have been ongoing since.  The Veteran is competent to report a history of such symptoms that began in service and he is further competent to attest to continuing symptoms since his discharge from military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Further, although the Veteran denied tinnitus symptoms in July 1964, he has described a specific in-service event - a jet tire blowing out- that resulted in the onset of his tinnitus.  He did not provide a specific date of occurrence, and thus it is reasonable to assume that this event occurred sometime after July 1964.  Therefore, his testimony of having noted symptoms of tinnitus in service is considered credible.  The Veteran's competent and credible lay report of onset of tinnitus in service with continuity of symptomatology thereafter, is favorable evidence in support of establishing causal nexus.  

The 2010 VA medical opinion and the Veteran's competent report of onset of tinnitus in service, with continuity of symptomatology thereafter, places the evidence regarding causal nexus in relative equipoise.  Resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Fountain.


ORDER

Service connection for tinnitus is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


